Citation Nr: 1337130	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-21 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling prior to March 18, 2013.

2.  Entitlement to an increased, compensable disability evaluation for bilateral hearing loss.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to March 18, 2013.


REPRESENTATION

Veteran represented by:	Carol Avard, Attorney at Law


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to August 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a November 2012 decision, the Board remanded the claims for additional development and adjudicative action.  In an April 2013 rating decision, the RO increased the disability evaluation for PTSD to 100 percent, effective March 18, 2013.  Since the assigned 100 percent disability evaluation is not in effect for the entire increased rating period on appeal, the appeal for an increased disability evaluation for PTSD, evaluated as 50 percent disabling, continues prior to March 18, 2013.  See AB v. Brown, 6 Vet. App. 35 (1993).  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO.  


REMAND

The Board's November 2012 remand instructions provided, in pertinent part, that 

If the Veteran has received any medical treatment at the VA Medical Centers in Bay Pines, Gainesville and Lake City, Florida since March 2009, obtain these records.

In the physical claims file, there is a handwritten notation on a copy of the November 2012 Board remand that there are treatment records in CAPRI (Compensation and Pension Record Interchange) from the VA Medical Center in Gainesville from March 2009 to November 2009 and the VA Medical Center in Bay Pines from June 2009 to March 2013.  In an April 2013 supplemental statement of the case (SSOC), the RO also noted review of treatment records dated December 1999 to April 2013 from the VA Medical Center in Bay Bines, to include the Sarasota Clinic.

After view of the physical claims file, the file on the "Virtual VA" system, and the "Virtual Benefits Management System (VBMS)," the Board finds that these identified VA treatment records, dated from March 2009 to the present, have not been associated with the record.  Thus, the Board cannot proceed with adjudication of these claims on the merits at this time.  

Accordingly, the case is REMANDED for the following actions:
	
1.  Obtain the Veteran's treatment records from:
(a) the VA Medical Center in Bay Pines, including the Sarasota Clinic, dated from 1999 to the present; and
(b) the VA Medical Center in Gainesville dated in 2009.
Associate these records with the physical claims file, the file on the Virtual VA" system, and/or the file on VBMS.  

2.  Thereafter, the issues on appeal should be readjudicated, to include a review of additional evidence associated with the physical claims file since the April 2013 supplemental statement of the case (SSOC).  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a SSOC and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


